DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priorities
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0142766, filed on 11/08/2019.
Information Disclosure Statement
The information disclosure statements filed 03/05/2021; 06/10/2021;10/01/2021; and 06/26/2022 have been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.
Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 recites “a firs vibration unit” (line 4) which is a typo.  Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 of copending Application No. 17/375,866 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 18 are anticipated by claims of the reference application.
The present application
The reference application 17/375,866
Claim 1: A display apparatus, comprising:
a display unit including a display panel configured to display an image; 


a curvature variation unit disposed on a rear surface of the display unit and varying a curvature of the display unit; and 


















a vibration unit disposed on the rear surface of the display unit and configured to vibrate the display panel.
Claim 1: A display apparatus comprising: 
a display device including a display panel configured to display an image and a back cover disposed at a rear surface of the display panel; and 
a curvature variation device disposed at the back cover and varying a curvature of the display device, wherein the curvature variation device comprises: an arc member disposed at a rear region of the display device parallel to a first direction; a supporting plate disposed at the rear region of the display device; a rotation driver disposed at the supporting plate; a rectilinear driver disposed on the supporting plate to perform a rectilinear motion in a second direction intersecting along the first direction based on a rotation of the rotation driver; a rotation link part coupled to a center portion of the arc member on the supporting plate to perform a rotational motion based on a rectilinear motion of the rectilinear driver to rotate the center portion of the arc member; and a holder part rotatably supporting the center portion of the arc member on the supporting plate.
Claim 16: The display apparatus of claim 6, further comprising a vibration device disposed at the display device to vibrate the display panel so that a sound is output based on a vibration of the display panel.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
This instant application claim is broader than in every aspect than the co-pending application claim and is therefore obvious variant thereof.

Claim 18 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3,6,11 of copending Application No. 17/375,866 in view of Hwang et al. (US Pub. 2020/0323087 A1). 

The present application
The reference application 17/375,866
Claim 18: A display apparatus, comprising: 
a display unit including a display panel configured to display an image; and a curvature variation unit disposed on a rear surface of the display unit and varying a curvature of the display unit, wherein 







the curvature variation unit comprises: a first arc member and a second arc member respectively disposed in a first rear region and a second rear region of the display unit parallel to a first direction, 












a guider disposed on the rear surface of the display unit in parallel with a second direction intersecting with the first direction to movably support a center portion between a center portion and both ends of each of the first arc member and the second arc member; and 






each of the first arc member and the second arc member having a curved shape; a driver disposed in a rear center region of the display unit to simultaneously rotate a center portion of each of the first arc member and the second arc member; a fixing bracket disposed in each of a third rear edge portion and a fourth rear edge portion of the display unit parallel to the second direction intersecting with the first direction, and the fixing bracket transfers pressure, applied to an end of each of the first arc member and the second arc member rotating based on driving of the driver, to each of the third rear edge portion and the fourth rear edge portion of the display unit.
Claim 3: A display apparatus comprising: a display device; and a curvature variation device disposed on a rear surface of the display device and varying a curvature of the display device, wherein the display device comprises: a display panel configured to display an image; a back cover disposed on the rear surface of the display panel and supporting the curvature variation device; and a groove portion formed to be concave from the back cover overlapping with the curvature variation device and accommodating the curvature variation device.
Claim 6: The display apparatus of claim 5, wherein the arc member comprises a first arc member and a second arc member respectively disposed in a first rear region and a second rear region of the display device parallel to the first direction, and wherein the rotation link part comprises: a first rotation link gear coupled to a center portion of the first arc member on the supporting plate to perform a rotational motion based on the rectilinear motion of the rectilinear driver to rotate the first arc member; and a second rotation link gear coupled to a center portion of the second arc member on the supporting plate to perform a rotational motion based on the rectilinear motion of the rectilinear driver to rotate the second arc member.
Claim 11: The display apparatus of claim 8, wherein the curvature variation device further comprises a guider disposed at the rear region of the display device to movably support each of the first arc member and the second arc member, and wherein the guider movably supports a portion between the one end and the center portion of the first arc member, a portion between the another end and the center portion of the first arc member, a portion between the one end and the center portion of the second arc member, and a portion between the another end and the center portion of the second arc member.


	Claims 3,6,11 of the reference application does not recite “each of the first arc member and the second arc member having a curved shape; a driver disposed in a rear center region of the display unit to simultaneously rotate a center portion of each of the first arc member and the second arc member; a fixing bracket disposed in each of a third rear edge portion and a fourth rear edge portion of the display unit parallel to the second direction intersecting with the first direction, and the fixing bracket transfers pressure, applied to an end of each of the first arc member and the second arc member rotating based on driving of the driver, to each of the third rear edge portion and the fourth rear edge portion of the display unit”.
	Hwang teaches that each of the first arc member and the second arc member having a curved shape (Fig.8, curved bars 24); a driver disposed in a rear center region of the display unit to simultaneously rotate a center portion of each of the first arc member and the second arc member (Fig.8, an actuator 231 generates rotation forces to rotate the curved bars 24); a fixing bracket disposed in each of a third rear edge portion and a fourth rear edge portion of the display unit parallel to the second direction intersecting with the first direction (Fig.8 reproduced below, a fixing members 202 movably support the ends of the curved bars 24), and the fixing bracket transfers pressure, applied to an end of each of the first arc member and the second arc member rotating based on driving of the driver, to each of the third rear edge portion and the fourth rear edge portion of the display unit (the curvature of the display panel is varied by rotating the curved bars 24 such that the ends of the curved bars 24 apply pressure on the fixing members 202. The pressure causes the display panel to be bent).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device as recited in claims 3,6,11 of the reference application to include a bending adjustment apparatus of Hwang comprising the curved bars, the actuator, and the fixing members. The motivation would have been in order to provide a bending mechanism for a display panel with reduced cost (Hwang, para. [0055]).
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18,19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US Pub. 2020/0323087 A1).
Regarding claim 18; Hwang teaches a display apparatus (a flat panel member 1, Figs.1 and 8), comprising: 

    PNG
    media_image1.png
    521
    627
    media_image1.png
    Greyscale

a display unit including a display panel configured to display an image (para. [0050], the flat panel member 1 is a display panel); and 
a curvature variation unit disposed on a rear surface of the display unit and varying a curvature of the display unit (Fig.8, para. [0092-0095], a bending adjustment apparatus is disposed on a rear surface of the flat panel member 1. The bending adjustment apparatus is configured to bend the flat panel member 1), wherein the curvature variation unit comprises: 
a first arc member (Fig.8, a first curved bar 24 disposed on top of the display panel) and a second arc member (a second curved bar 24 disposed on the bottom of the display panel) respectively disposed in a first rear region and a second rear region of the display unit parallel to a first direction (Fig.8), each of the first arc member and the second arc member having a curved shape (curved bars 24); 
a driver (an actuator 231) disposed in a rear center region of the display unit to simultaneously rotate a center portion of each of the first arc member and the second arc member (para. [0093,0094], the actuator 231 transmits a rotation to the curved bars 24 simultaneously); 
a guider (a guiding member 202 as annotated in Fig.8 above) disposed on the rear surface of the display unit in parallel with a second direction intersecting with the first direction to movably support a center portion between a center portion and both ends of each of the first arc member and the second arc member (Fig.8, two guiding members 202 are disposed on the rear surface of the display panel which are parallel to each other in a vertical direction. The guiding members 202 support the first and second curved bars 24); and 
a fixing bracket (a fixing member 202, Fig.8 reproduced above) disposed in each of a third rear edge portion and a fourth rear edge portion of the display unit parallel to the second direction intersecting with the first direction (Fig.8, the fixing members 202 movably support the ends of the curved bars 24), and 
the fixing bracket transfers pressure, applied to an end of each of the first arc member and the second arc member rotating based on driving of the driver, to each of the third rear edge portion and the fourth rear edge portion of the display unit (the curvature of the display panel is varied by rotating the curved bars 24 such that the ends of the curved bars 24 apply pressure on the fixing members 202. The pressure causes the display panel to be bent).
Regarding claim 19; Hwang teaches the display apparatus of claim 18 as discussed above. Hwang further teaches that the fixing bracket movably supports the end of each of the first arc member and the second arc member (Fig.8, the fixing member 202 comprises a slit along which the end of the curved bar 24 is moveable when the curved bar 24 is rotated by the actuator).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,5,7,8,10,22 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub. 2020/0323087 A1) in view of Lee et al. (US Pub. 2018/0317012 A1, hereinafter referred to as “Lee’012”).
Regarding claim 1; Hwang teaches a display apparatus (a flat panel member 1, Figs.1 and 8), comprising: 
a display unit including a display panel configured to display an image (para. [0050], the flat panel member 1 is a display panel); 
a curvature variation unit disposed on a rear surface of the display unit and varying a curvature of the display unit (Fig.8, para. [0092-0095], a bending adjustment apparatus is disposed on a rear surface of the flat panel member 1. The bending adjustment apparatus is configured to bend the flat panel member 1).
Hwang does not teach a vibration unit disposed on the rear surface of the display unit and configured to vibrate the display panel.
[AltContent: textbox (Second vibration unit)][AltContent: arrow][AltContent: textbox (First vibration unit)][AltContent: arrow]
    PNG
    media_image2.png
    286
    412
    media_image2.png
    Greyscale

(Fig.11 of Lee’012 reproduced)
Lee’012 teaches a vibration unit disposed on the rear surface of the display unit and configured to vibrate the display panel (Figs.1A,1B,2A,2B,5A,5B,11; para. [0051]; a sound generating device 200 is disposed on a rear surface of a display panel 100 and configured to vibrate the display panel 100. Figure 11 shows that the sound generating device comprises two vibration units disposed in the left area and the right area of the rear surface of the display panel 100. Each of two vibration units comprises a first sound generating device 1200 and a second sound generating device 1200’).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang to include the sound generating device of Lee’012 such that the sound generating device is disposed on a rear surface of the display panel. The motivation would have been in order to provide a sound generating device with improving the stereo sound quality (Lee’012, para. [0153]).
Regarding claim 5; Hwang and Lee’012 teach the display apparatus of claim 1 as discussed above. Hwang does not teach that the vibration unit comprises: a first vibration unit disposed in a first region of the display unit; and a second vibration unit disposed in a second region of the display unit.
	Lee’012 teaches that the vibration unit comprises: a first vibration unit disposed in a first region of the display unit; and a second vibration unit disposed in a second region of the display unit (Fig.11, the sound generating device comprises a first vibration unit disposed in the left area and a second vibration unit disposed in the right area of the display panel 100). The motivation is the same as the rejection of claim 1.
Regarding claim 7; Hwang and Lee’012 teach the display apparatus of claim 1 as discussed above. Hwang further teaches the curvature variation unit comprises: an arc member (a curved bar 24, Fig.8) disposed on the rear surface of the display unit (Fig.8); a driver (an actuator 231) disposed at a rear center portion of the display unit to rotate a center portion of the arc member (Fig.8 reproduced above, para. [0093]); a first guide member (a first guiding member 202 disposed on the left area of the display panel) disposed on the rear surface of the display unit to support a region between the center portion and one end of the arc member (Fig.8, para. [0062], the first guiding member 202 supports the left area of the display panel); and a second guide member (a second guiding member 202 disposed on the right area of the display panel) disposed on the rear surface of the display unit to support a region between the center portion and the other end of the arc member (the second guiding member 202 supports the right area of the display panel).
Regarding claim 8; Hwang and Lee’012 teach the display apparatus of claim 1 as discussed above. Hwang further teaches the curvature variation unit comprises: a first arc member (Fig.8, a first curved bar 24 disposed on top of the display panel) and a second arc member (a second curved bar 24 disposed on the bottom of the display panel) respectively disposed in a first rear region and a second rear region of the display unit parallel to a first direction (see Fig.8); a guider (a guiding member 202 as annotated in Fig.8 above) disposed in each of a third rear region and a fourth rear region of the display unit parallel to a second direction intersecting with the first direction to support each of the first arc member and the second arc member (Fig.8, two guiding members 202 are disposed on the rear surface of the display panel which are parallel to each other in a vertical direction. The guiding members 202 support the first and second curved bars 24); a fixing bracket (a fixing member 202, Fig.8 reproduced above) disposed in each of the third rear region and the fourth rear region of the display unit to movably support an end of each of the first arc member and the second arc member (Fig.8, the fixing members 202 movably support the ends of the curved bars 24); and a driver (an actuator 231) disposed in a rear center region of the display unit to simultaneously rotate a center portion of each of the first arc member and the second arc member (para. [0093,0094], the actuator 231 transmits a rotation to the curved bars 24 simultaneously).
Regarding claim 10; Hwang and Lee’012 teach the display apparatus of claim 8 as discussed above. Hwang further teaches each of the first arc member and the second arc member has a curved shape (Fig.8, curved bars 24), and a center portion of each of the first arc member and the second arc member is adjacent to a rear center portion of the display unit (Fig.8), and an end of each of the first arc member and the second arc member is adjacent to a corner portion of the display unit (Fig.8).
Regarding claim 22; Hwang teaches the display apparatus of claim 18 as discussed above. Hwang does not teach that a vibration unit disposed on the rear surface of the display unit configured to vibrate the display panel.
Lee’012 teaches a vibration unit disposed on the rear surface of the display unit configured to vibrate the display panel (Figs.1A,1B,2A,2B,5A,5B,11; para. [0051]; a sound generating device 200 is disposed on a rear surface of a display panel 100 and configured to vibrate the display panel 100. Figure 11 shows that the sound generating device comprises two vibration units disposed in the left area and the right area of the rear surface of the display panel 100. Each of two vibration units comprises a first sound generating device 1200 and a second sound generating device 1200’).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang to include the sound generating device of Lee’012 such that the sound generating device is disposed on a rear surface of the display panel. The motivation would have been in order to provide a sound generating device with improving the stereo sound quality (Lee’012, para. [0153]).
Claims 2-4,6,23 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub. 2020/0323087 A1) in view of Lee et al. (US Pub. 2018/0317012 A1, hereinafter referred to as “Lee’012”) as applied to claims 1,5,22 above, and further in view of Lee et al. (US Pub. 2016/0050472 A1, hereinafter referred to as “Lee’472”).
Regarding claim 2; Hwang and Lee’012 teach the display apparatus of claim 1 as discussed above. Hwang does not teach that the display unit comprises a back cover disposed on a rear surface of the display panel and supporting the vibration unit, and the back cover comprises a slit overlapping the vibration unit.
	Lee’012 teaches the display unit comprises a back cover (a supporting member 300, Fig.1B) disposed on a rear surface of the display panel (see Fig.1B,2A,2B) and supporting the vibration unit (Fig.1B,2A,2B, para. [0066], the supporting member 300 supports the sound generating device 200). The motivation is the same as the rejection of claim 1.
	Lee’472 teaches the back cover comprises a slit overlapping the vibration unit (Figs.5 and 6, para. [0069-0072], a bottom chassis 220 supports a vibration unit comprising three speaker units 230. The bottom chassis 220 comprises a slit 240 providing between two adjacent speaker units 230).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang and Lee’012 to include the teaching of Lee’472 of providing a slit between two adjacent speaker units. Accordingly, a slit would be provided between a fist sound generating device 1200 and a second sound generating device 1200’. The motivation would have been in order to reduce sound mixture in which sounds in different ranges outputted from the sound generating devices overlap each other (Lee’472, para. [0072]).
Regarding claim 3; Hwang, Lee’012, and Lee’472 teach the display apparatus of claim 2 as discussed above. Hwang does not teach the vibration unit comprises a pair of sound generating units coupled to the back cover to vibrate the display panel, and the slit is implemented in the back cover overlapping a region between the pair of sound generating units.
	Lee’012 teaches the vibration unit comprises a pair of sound generating units coupled to the back cover to vibrate the display panel (Figs.5A,5B, the sound generating device comprises a first sound generating device 1200 and a second sound generating device 1200’ coupled to the supporting member 300 to vibrate the display panel 100). The motivation is the same as the rejection of claim 1.
	Lee’472 teaches the slit is implemented in the back cover overlapping a region between the pair of sound generating units (Fig.5,6; the slit 224 is implemented in the bottom chassis 220 overlapping a region between two adjacent speaker units 230). The motivation is the same as the rejection of claim 2.
Regarding claim 4; Hwang, Lee’012, and Lee’472 teach the display apparatus of claim 3 as discussed above. Hwang does not teach that each of the pair of sound generating units comprises a bobbin and a coil wound around the bobbin, and the bobbin passes through the back cover and is connected to the rear surface of the display panel.
	Lee’012 teaches that each of the pair of sound generating units comprises a bobbin and a coil wound around the bobbin, and the bobbin passes through the back cover and is connected to the rear surface of the display panel (Fig.2A, para. [0065], the sound generating device comprises a bobbin 250 and a coil 260 wound around the bobbin 250. The bobbin passes through the supporting member 300 and is connected to the rear surface of the display panel 100). The motivation is the same as the rejection of claim 1.
Regarding claim 6; Hwang and Lee’012 teach the display apparatus of claim 5 as discussed above. Hwang does not teach that the display unit comprises a back cover disposed on the rear surface of the display panel to support each of the first vibration unit and the second vibration unit, each of the firs vibration unit and the second vibration unit comprises a first sound generating unit and a second generating unit disposed in parallel, and the back cover comprises a slit disposed between the first sound generating unit and the second generating unit.
	Lee’012 teaches the display unit comprises a back cover (the supporting member 300, Fig.5A) disposed on the rear surface of the display panel to support each of the first vibration unit and the second vibration unit (Figs.5A and 11, the supporting member 300 supports the first vibration unit and the second vibration unit), each of the first vibration unit and the second vibration unit comprises a first sound generating unit and a second generating unit disposed in parallel (see Fig.11 reproduced above).
Lee’472 teaches the back cover comprises a slit disposed between the first sound generating unit and the second generating unit (Figs.5 and 6, para. [0069-0072], a bottom chassis 220 supports a vibration unit comprising three speaker units 230. The bottom chassis 220 comprises a slit 240 providing between two adjacent speaker units 230).
At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang and Lee’012 to include the teaching of Lee’472 of providing a slit between two adjacent speaker units. Accordingly, a slit would be provided between a fist sound generating device 1200 and a second sound generating device 1200’. The motivation would have been in order to reduce sound mixture in which sounds in different ranges outputted from the sound generating devices overlap each other (Lee’472, para. [0072]).
Regarding claim 23; Hwang and Lee’012 teach the display apparatus of claim 22 as discussed above. Hwang does not teach that a back cover disposed on a rear surface of the display panel to support the vibration unit, the vibration unit comprises a pair of sound generating units coupled to the back cover to vibrate the display panel, and the back cover comprises a slit overlapping a region between the pair of sound generating units.
	Lee’012 teaches the display unit comprises a back cover (a supporting member 300, Fig.1B) disposed on a rear surface of the display panel (see Fig.1B,2A,2B) and supporting the vibration unit (Fig.1B,2A,2B, para. [0066], the supporting member 300 supports the sound generating device 200); the vibration unit comprises a pair of sound generating units coupled to the back cover to vibrate the display panel (Figs.5A,5B, the sound generating device comprises a first sound generating device 1200 and a second sound generating device 1200’ coupled to the supporting member 300 to vibrate the display panel 100). The motivation is the same as the rejection of claim 22.
	Lee’472 teaches the back cover comprises a slit overlapping the vibration unit (Figs.5 and 6, para. [0069-0072], a bottom chassis 220 supports a vibration unit comprising three speaker units 230. The bottom chassis 220 comprises a slit 240 providing between two adjacent speaker units 230).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang and Lee’012 to include the teaching of Lee’472 of providing a slit between two adjacent speaker units. Accordingly, a slit would be provided between a fist sound generating device 1200 and a second sound generating device 1200’. The motivation would have been in order to reduce sound mixture in which sounds in different ranges outputted from the sound generating devices overlap each other (Lee’472, para. [0072]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub. 2020/0323087 A1) in view of Lee et al. (US Pub. 2018/0317012 A1, referred to as “Lee’012”) as applied to claim 8 above, and further in view of Sun (US Pub. 2017/0105301 A1).
Regarding claim 9; Hwang and Lee’012 teach the display apparatus of claim 8 as discussed above. Hwang and Lee’012 do not teach that each of the first arc member and the second arc member has a curved shape and rotates in opposite directions on the basis of driving of the driver.
	Sun teaches each of the first arc member and the second arc member has a curved shape and rotates in opposite directions on the basis of driving of the driver (Fig.7, para. [0067], Sun discloses a bendable display panel including two actuating structures 3 parallel to each other. The bending direction of the two actuating structures 3 as different from each other).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang to include the teaching of Sun of bending a display panel by moving two actuating structures in different directions. The motivation would have been in order to obtain a preferred design.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US Pub. 2020/0323087 A1) in view of Lee et al. (US Pub. 2018/0317012 A1, referred to as “Lee’012”) as applied to claim 1 above, and further in view of Seo et al. (US Pub. 2014/0240906 A1).
Regarding claim 24; Hwang and Lee’012 teaches the display apparatus of claim 1 as discussed above. Hwang and Lee’012 do not teach that a rear curtain unit disposed on the rear surface of the display panel to cover the curvature variation unit.
	Seo teaches a rear curtain unit (a rear cover 30, Fig.2) disposed on the rear surface of the display panel to cover the curvature variation unit (Figs.2-4, para. [0096], Seo discloses a display apparatus 100 comprising a display module 10 including a variable member 20 disposed on a back surface of the display module 10 for varying a shape of the display module 10. The display apparatus 100 comprises a rear cover 30 including a plurality of divided sections 34 defined by divided portions 32. The rear cover 30 covers the variable member 20).
	At the time of invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Hwang and Lee’012 to include the rear cover of Seo such that the rear cover is used to cover the back side of the display panel. The motivation would have been in order to provide a rear cover easily variable in shape when the shape of the display module is varied (Seo, para. [0060]).
Allowable Subject Matter
Claims 11-17,20,21,25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior arts fail to teach “a first holder”, “a second holder”, “a first fixing link”, “a second fixing link”, “a first rack gear”, “a second rack gear”, “a pinion gear”, and “a rotation transfer part” as recited in claim 11.
Prior arts fail to teach “a joint member rotatably disposed in the fixing bracket and inserted into an end of each of the first arc member and the second arc member” as recited in claim 12.
Prior arts fail to teach that the fixing bracket is disposed to be inclined with respect to the second direction as recited in claims 15 and 20.
Prior arts fail to teach a joint member rotatably disposed in the fixing bracket, and wherein the joint member comprises: a pin portion inserted into the end of each of the first arc member and the second arc member; and a ring portion connected to an end of the pin portion and rotatably disposed in the fixing bracket as recited in claim 21.
Prior arts fail to teach the rear curtain unit comprises: a curtain edge frame connected to a rear edge portion of the display unit, the curtain edge frame including a first opening portion; a curtain rear frame connected to the curtain edge frame, the curtain rear frame including a second opening portion overlapping with the first opening portion; and a plurality of curtain members disposed apart from the second opening portion of the curtain rear frame as recited in claim 25.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN H TRUONG whose telephone number is (571)270-1630. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH D NGUYEN can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGUYEN H TRUONG/Examiner, Art Unit 2691     

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691